LOGAN, J.
It appears that on the twenty-seventh day of July, 1887, the plaintiff commenced an action in the district, court in and for the first district of Idaho territory, to recover $800 upon a promissory note against one Amadis Seymour. A writ of attachment was issued in the action, and on the thirtieth day of July, 1887, Burke, the appellant herein, was attached as a debtor of the defendant. Such proceedings were had in the action that .on the twenty-fifth day of October, 1887, judgment was rendered against Amadis Seymour, the defendant, for $884.21, and forty-nine dollars and fifty-five cents costs. On the twenty-second day of November, 1887, the plaintiff filed an affidavit in the action stating that the defendant Burke had been attached as a debtor of the defendant Seymour, whereupon the court made an order requiring the defendant Burke to appear and answer touching any debts due by him to the defendant Seymour. The defendant Burke appeared, and the testimony upon the examination seems to have been somewhat conflicting. Upon the testimony so taken the court below ordered judgment in favor of the plaintiff and against defendant Burke for the sum of $933.76 and for twenty-six dollars and fifteen cents costs. It is contended here that the court below had no jurisdiction to try the question of indebtedness as between Burke and Seymour in that summary manner, and to render a judgment against Burke as a garnisheed defendant. Unquestionably the court had the power to direct the defendant Burke to submit to an examination in respect to the indebtedness, but had no power or authority con*573ferred upon him by statute in that manner to direct the entry of judgment against the defendant Burke, without allowing to said defendant a hearing upon issues duly raised. (Bank v. Pugsley, 47 N. Y. 368.) Section 4510 of the Revised Statutes provides a clear and distinct manner of proceeding in such cases. The court or judge might authorize the plaintiff, by order, if it seemed to him proper, upon the testimony, to commence an action against the defendant Burke, and in the meantime could have restrained the defendant from transferring or in any manner disposing of the interest of defendant until the action so ordered should be disposed of. The defendant Burke should not have been subjected to any different or harsher remedy than he would have been if he had failed to pay his indebtedness to Seymour. He was entitled to a trial of the issues between himself and Seymour, and the court had no power to deprive him of such trial. The judgment, therefore, in favor of the plaintiff in this action, and against defendant Burke, should be reversed, and the plaintiff left to his proceeding under the statute. Judgment reversed.
Weir, C. J., and Berry, J., concur.